Citation Nr: 0933537	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a December 2008 rating decision, the RO granted service 
connection for left ear hearing loss.  The Veteran continued 
his appeal for service connection for right ear hearing loss.  

In July 2009, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss disability was not affirmatively 
shown to have had onset during service; right ear 
sensorineural hearing loss was not manifested to a 
compensable degree within one year from the date of 
separation from service; right ear hearing loss, first 
diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin.  

2.  In a July 2009 statement and at his July 2009 Board 
hearing, the Veteran indicated that he wished to withdraw his 
appeal on the issue of entitlement to service connection for 
hepatitis C.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service, and right ear hearing loss of the sensorineural type 
may not be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for withdrawal of the appeal for service 
connection for hepatitis C have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.  

In regard to the claim of service connection hepatitis C, as 
it is dismissed, no further action is required to comply with 
VCAA notice or with the duty to assist.



A. Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. ___, 129 S. Ct. 1696 (April 21, 2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2006.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

B. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity to present testimony at a personal hearing before 
the undersigned in July 2009.  The RO obtained the Veteran's 
service personnel and treatment records and VA records.  The 
Veteran has not identified any additional records for the RO 
to obtain on his behalf.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The 
Veteran was afforded a VA examination in December 2008, 
specifically to determine the nature and etiology of any 
hearing loss.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  

II. Merits of Claim of Service Connection for Right Ear 
Hearing Loss Disability

A. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

B. Analysis

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  Although the Veteran 
has reported that he served in a field artillery in a combat 
zone, he has not asserted that his right ear hearing loss 
disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for 
a right ear hearing loss disability.  After review of the 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  

Service treatment records show that the May 1966 induction 
examination revealed pure tone thresholds, in decibels (the 
numbers in parentheses are ASA units converted to ISO (ANSI) 
units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
5 (10)

Normal ears were reported.  The separation examination in 
April 1968 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
15

Normal ears were reported and the Veteran denied a history of 
hearing loss at that time.  

At the time of an August 2007 VA outpatient evaluation, the 
Veteran reported hearing loss since service with the left ear 
worse than the right.  He reported he served in the artillery 
unit in service.  He further reported that post service he 
did some work around sheet metal with hearing protection and 
some hunting.  Speech recognition score for the right ear was 
76 percent.  Mild to severe right ear hearing loss was noted.  

At the time of a VA compensation and pension examination in 
December 2008, the Veteran reported that his hearing loss 
began around 1968 while serving in Vietnam.  He reported 
exposure to field artillery, rifle fire, Howitzers and heavy 
machinery during service.  Post-service noise exposure with 
hearing protection was also reported.  Examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
65
70

Moderate to severe sensorineural hearing loss of the right 
ear was diagnosed.  The examiner noted that the first 
diagnosis of hearing loss was in August 2007.  The examiner 
noted that induction and separation audiograms from service 
showed hearing within normal limits at all frequencies 
bilaterally on both exams.  When comparing thresholds using 
2000 Hertz and 4000 Hertz, it was determined that there was a 
"positive STS" for the left ear, but not for the right ear.  
The examiner ultimately found that there was no evidence to 
support that the right ear hearing changed significantly 
during service or even shortly thereafter, and thus concluded 
that it was not likely that the right ear loss was related to 
military noise exposure. 

Based upon the evidence of record, the Board finds that 
service connection for a right ear hearing loss disability is 
not warranted.  Although the record shows that the Veteran 
has a current right ear hearing loss disability in accordance 
with VA regulations (see 38 C.F.R. § 3.385), the Board finds 
that the preponderance of the evidence shows that the 
Veteran's current disability is not attributable to service, 
as explained below.  

The service treatment records are negative for any right ear 
hearing loss complaints, treatment or diagnoses.  In fact, 
the Veteran's ears were reported normal at separation and he 
specifically denied hearing loss at that time.  The Veteran 
separated from service in May 1968, but the initial 
documentation of right ear hearing loss under VA standards 
for hearing loss disability comes more than 38 years after 
discharge from service, when the Veteran claimed hearing loss 
in a June 2006 claim for disability compensation.  The right 
ear hearing loss was not objectively shown to have had onset 
during service or in the first post-service year.

The Board further notes that the opinion of the December 2008 
VA examiner, after taking into account the Veteran's service 
treatment records and hearing patterns shown therein, as well 
as post-service records, was against the claim.  The opinion 
is consistent with the historical record, and there is no 
other medical opinion of record that is probative of the 
etiology of the Veteran's right ear hearing loss

Regarding the Veteran's statements regarding onset and 
continuity, he is competent to testify as to symptoms of 
hearing loss.  However, the Board finds that such statements 
are outweighed by the far more probative service treatment 
records that are negative for hearing loss and by the 
December 2008 VA examiner's opinion that it was not likely 
that the right ear loss was related to military noise 
exposure.  

Further, although the Veteran is competent to describe such 
symptoms as hearing difficulty, hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
right ear hearing loss therefore is medical in nature, that 
is, not capable of lay observation.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.

For these reasons, the Board rejects the Veteran's statements 
and as competent evidence to substantiate that the current 
right ear hearing loss disability either had onset during 
service or is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As previously noted, on the question of medical causation, a 
VA examiner expressed the opinion that the Veteran's right 
ear hearing loss was not due to his noise exposure in 
military service.  There is no other medical opinion of 
record that is probative of the question of medical 
causation.

The Veteran argued at the hearing that the VA examiner's 
opinion was "irrational" and that the VA examination was 
inadequate.  However, the Board disagrees.  The VA examiner 
was competent to furnish an opinion.  The examiner is an 
audiologist who reviewed the history, established clinical 
findings, and provided reasons for the opinions based upon 
review of the service treatment records and the post-service 
records.  No evidence has been submitted, other than the 
Veteran's own lay assertions, to show that the opinion of the 
VA examiner was invalid and should be discarded.  While the 
opinion in regard to the etiology of left ear hearing loss 
differs from that of the etiology of the right ear hearing 
loss, the examiner has furnished rationale for this seemingly 
inconsistent result.  

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for right ear hearing loss 
disability, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

III. Merits of Claim of Service Connection for Hepatitis C

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the Veteran or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2008).

In a July 2009 statement and at his July 2009 Board hearing, 
the Veteran indicated that he wished to withdraw his appeal 
for entitlement to service connection for hepatitis C.  The 
Board finds that these statements qualify as a valid 
withdrawal of the appeal in accordance with the provisions of 
38 C.F.R. § 20.204.  In light of the Veteran's withdrawal of 
the appeal, there remains no allegation of error of fact or 
law for appellate consideration.  Therefore, the Board does 
not have jurisdiction to review the claim for entitlement to 
service connection for hepatitis C.  


ORDER

Service connection for a right ear hearing loss disability is 
denied.  

The appeal for entitlement to service connection for 
hepatitis C is dismissed.  


REMAND

As to the claim of service connection for posttraumatic 
stress disorder, the Veteran reported in July 2006 that he 
served in Mekong Delta at Camp Bearcat from 1967 to 1968 and 
that he was attacked by V.C.  In a July 2007 statement, the 
Veteran maintained that his first assignment was with B 
Battery 1st, Battalion, 80th Artillery; that his next 
assignment was with 1st Battalion, 11th Artillery; and that 
his last assignment was with E Battery 17th Artillery.  He 
reported the incidents occurred between July 1967 and 
December 1967.  

Since that time, the Veteran furnished additional information 
regarding his in-service stressors.  At his hearing, the 
Veteran indicated that between October 24, 1967 and December 
24, 1967, while on special duty with a medic, his unit was 
attacked.  He reported that the medic and an interpreter with 
them were killed.  The Veteran reported that he did not know 
the medic's name but that the medic was attached to his unit 
and the attack occurred in Mekong Delta, Camp Bearcat.  The 
Veteran further reported that while on guard duty during this 
time period he was subjected to numerous mortar attacks at 
Camp Bearcat during this time.  

In light of this, the Board is of the opinion that further 
development is required before the issue on appeal may be 
decided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center to 
attempt to verify through unit records the 
stressor events as reported by the Veteran 
at his July 2009 hearing, wherein he 
furnished additional evidence concerning 
the circumstances and dates of the alleged 
stressors, namely those of witnessing an 
attack on a medic in his unit and being 
subjected to mortar attacks while on guard 
duty, during the period between October 
24, 1967 and December 24, 1967.  

2.  If any claimed stressor is 
corroborated, schedule the Veteran for a 
VA examination to determine whether he has 
PTSD due to a corroborated stressor(s).  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made. 

The complete examination findings, along 
with complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


